Citation Nr: 1449185	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from January 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter has since been transferred to the RO in Roanoke, Virginia.

The Veteran had previously sought increased ratings for his left and right wrist carpal tunnel syndrome with cervical radiculopathy, which were addressed in the March 2009 rating decision and later appealed to the Board.  Those issues were decided in an August 2013 Board decision.  In that decision, however, the Board determined that the claim for a TDIU had been raised on a derivative basis as part of his claims for higher ratings for his bilateral wrist disabilities, and assumed jurisdiction over the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that claim for further development.

A portion of the Veteran's records are contained in the Virtual VA system and Veterans Benefits Management System (VBMS). Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the Veteran's TDIU claim for VA examinations to assess the functional limitations associated with his service-connected disabilities and opinions as to their impact on his ability to secure and follow a substantially gainful occupation.

A review of the record, specifically a November 2013 supplemental statement of the case (SSOC), shows that the Veteran underwent VA examinations in September 2013.  These included a psychiatric examination, a physical examination, and an audiological examination.  However, at present, only a copy of the psychiatric examination report is contained in the file.  There is no copy of either the physical examination report or the audiological examination report.  The Board attempted to obtain copies of these reports through administrative means without success.  Therefore, the matter must be remanded to allow the AOJ to associate copies of these reports with the claims file.  If such copies are no longer available, the Veteran should be afforded new examinations.

If new examinations are obtained, the Board further notes that, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  ).").  It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], the examiner is not to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities, but should comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the September 2013 VA physical and audiological examinations and associate them with the claims file.

2.  If the above copies are not available, schedule the Veteran for additional examinations to determine the functional impairment associated with his service-connected disabilities, to include the effects of those disabilities on occupational duties and activities of daily living.  

The Veteran is presently service-connected for adjustment disorder with mixed anxiety and depressed mood, attention deficit hyperactivity disorder, and panic disorder without agoraphobia; status post anterior lumbar discectomy, thoracolumbar paraspinal tendonitis, and degenerative joint disease; bilateral rotator cuff tendonitis; bilateral patella (knee) tendonitis; bilateral ankle tendonitis; cervical paraspinal tendonitis and degenerative joint disease; bilateral tinnitus; gastroesophageal reflux disease; bilateral carpal tunnel syndrome with cervical radiculopathy; bilateral hip degenerative joint disease; bilateral olecranon tendonitis; postoperative right hand long finger scarring; nasal septum levodeviation; central lower abdominal region scar; and herpes simplex virus.

3.  Then readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative an SSOC and allow a reasonable period to respond before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



